NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOLORES YANETH BONILLA DE                       No.    17-71589
RODRIGUEZ,
                                                Agency No. A206-136-937
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2019**
                                 Seattle, Washington

Before: WATFORD and MILLER, Circuit Judges, and BENITEZ,*** District
Judge.

      Dolores Bonilla de Rodriguez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (BIA) order dismissing her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture. The

arguments in her brief challenge only the agency’s conclusions regarding Bonilla

de Rodriguez’s claims for asylum and withholding of removal. We deny the

petition for review because substantial evidence supports the agency’s

determination that Bonilla de Rodriguez failed to establish that she is a member of

the particular social group that she alleges. See 8 U.S.C. § 1158(b)(1)(B)(i); 8

U.S.C. § 1231(b)(3)(A).

      Bonilla de Rodriguez argues that she has a well-founded fear of persecution

on account of her membership in a particular social group consisting of married

women in El Salvador who are unable to leave their relationships. Even assuming

that Matter of A-R-C-G-, 26 I. & N. Dec. 388 (BIA 2014), is still valid, and that

Bonilla de Rodriguez’s proposed particular social group is cognizable under its

reasoning, the BIA did not unreasonably conclude that Bonilla de Rodriguez failed

to demonstrate that she belongs to that group.

      Bonilla de Rodriguez testified that she came to the United States because she

feared her husband, who raped her and physically abused her and their son

between 2007 and 2011. Her husband told her that she could not be with anybody

else if she was not with him and threatened to kill her. According to Bonilla de

Rodriguez, she “separated from him” to live with her aunts for three months,


                                          2
during which time her husband showed up on three occasions and tried

unsuccessfully to take their son away. She then moved to her parents’ house for

five months. Bonilla de Rodriguez had no contact with her husband during those

five months before she left for the United States. Based on these facts, substantial

evidence supports the BIA’s conclusion that Bonilla de Rodriguez was able to

leave her relationship and therefore was not a member of her proposed social

group.

      PETITION FOR REVIEW DENIED.




                                          3